Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “wherein the spring has a U-shape formed by identical first and second spring pieces…” is vague and indefinite.  It is not clear in what sense the first and second spring pieces are “identical”.  For instance, the specification ¶[0034] teaches “the first and second spring pieces 710 and 720 are arranged on the left and right sides of the weight 500 in a longitudinal direction thereof, such that the spring25 700 has a bilaterally symmetrical structure” (Fig.2A).  But also teaches in ¶[0036]-¶[0037] that “the10 first spring piece 710 is bent at a predetermined angle α toward the weight 500…The angle α may be set to 5° or more…” (Fig.3). Since the first spring piece 710 is bent but the second spring piece 720 is not, they are not “bilaterally symmetric” in a strict sense, and so the first spring piece is not “identical” to the second spring piece.  

    PNG
    media_image1.png
    394
    620
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    337
    657
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 10,008,894) in view of Kuroda (US 9,350,220), Mao et al. (US 10,220,412) and Xu et al. (US 10,097,072).
Regarding claim 1, Mao ‘894 teaches a horizontal linear vibrating motor 100 comprising: 
a bracket (cover plate) 102 forming an exterior of the horizontal linear vibrating motor (Fig.1);
[a] single coil 104…configured to generate an electromagnetic field according to an 
external signal, and amplify horizontal vibration through an interaction with a permanent magnet 103B/103C (i.e., when the coil 104 is inputted with f1 frequency signal, the vibration part 103 has resonant vibration in X direction; c.2:46-48); 
the permanent magnet 103B/103C provided as a permanent magnet, fixed to a plate (pole piece) 107, and configured to generate a magnetic field, and cause a weight (mass block) 103A to horizontally vibrate from side to side, through an interaction with the magnetic field of the single coil 104 (c.2:46-48); 
the weight 103A connected to a spring (e.g., first elastic connector) 108, configured to amplify vibration using the weight thereof and determine a resonance frequency f1, and having the plate 107 fixed thereto (c.2:36-48; Fig.1); 
the plate 107 fixed to the weight 103A, coupled to the permanent magnet 103B/103C, and configured to form a magnetic field closed loop to concentrate the magnetic field (inherent to pole plate 107); 
the spring 108 connected to a case (upper cover) 101 and the weight 103A, and configured to amplify vibration, and determine the resonance frequency (c.2:36-37; Fig.1); 
the case 101 forming together with the bracket 102 the exterior of the horizontal linear vibrating motor, and configured to protect the weight 103A, fix the spring 108/109, and shield leakage flux (Fig.1); and 
a support (not numbered) configured to fix the spring 108 (c.3:24-26; Fig.2), 
wherein the spring 108 has a U-shape structure formed by “identical” [sic] first and second spring pieces (“identical” in the sense that they comprise flat, generally parallel planar pieces), and a third spring piece connecting the first spring piece with the second spring piece (Fig.2),
wherein the first spring piece is fixed to the inner surface of the case 101 by a first support (i.e., first connecting part 108B is fixed with the first side wall 101A; c.3:13-15; Fig.2) which protrudes from the top of the first spring piece so as to have a predetermined height, and maintains the predetermined height when assembled to the case 101 (Fig.2), 
wherein the second spring piece is fixed to the outer surface of the weight 103A by a second support at the rear thereof so as to maintain a predetermined distance from the first spring piece 255 (i.e., first elastic connector 108 includes a first fixing part which connects respectively both ends of the second side panel 1032A; Fig.2),
wherein the third spring piece has an arch-shaped bottom (Fig.1), 
wherein the first, second and third spring pieces have flat-shaped tops forming a “single planar top” [sic] (Fig.1), 
wherein the first spring piece 108 is bent at a predetermined angle α toward the weight 103A from an end of the first support, such that a straight space (not numbered, between bent portion of first spring piece and first housing side wall 101A) is provided to enable straight movement, wherein the angle α is set to 5° or more (i.e., while not explicit, the example of Fig.2 has an angle greater than 5°.  Per MPEP 2131.03, a specific example which is within a claimed range anticipates the range.).
    PNG
    media_image3.png
    669
    1178
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    671
    806
    media_image4.png
    Greyscale

Mao ‘894 does not teach the bracket 102 is “configured to...fix a flexible printed circuit board (FPCB), and shield leakage flux; the FPCB seated on the top of the bracket [102] and configured to supply an external voltage to [the] single coil [104]” or that the third spring piece includes “an inner damper on an inner side thereof, the inner damper abutting on the weight [103A], and an outer damper on an outer side thereof, the outer damper abutting on the case [101].”
But, regarding the first difference, Kuroda teaches a horizontal linear vibrating motor (vibration generator) 1 comprising a bracket (frame/back yoke) 20/30 forming the exterior of the horizontal 5linear vibrating motor, and configured to fix a flexible printed circuit board (FPC) 10, and shield leakage flux (i.e., iron selected for frame material to act as a magnetic shield; c.4:24-25; c.9:8-12); the flexible printed circuit board 10 seated on the top of the bracket (on back yoke) 30 and configured to supply an external voltage to coils 40 provided on the flexible printed circuit board 10 and configured 10to generate an electromagnetic field according to an external signal (i.e., a driving current supplied from the outside is sent to each coil 40 via lands 12 on FPC 10; c.3:3-12; c.3:37-54; Figs.2-3). Kuroda’s iron bracket acts as a magnetic shield and fixes the flexible printed circuit board to enable it to supply driving current to the coils (c.3:37-54; c.4:24-25; c.9:8-12). Kuroda’s flexible printed circuit board also reduces size in the vertical direction (c.9:34-36).  
Thus, it would have been obvious before the effective filing date to modify Mao ‘894 with a bracket configured to shield leakage flux and fix a flexible printed circuit board (FPCB) and shield leakage flux, the FPCB seated on the top of the bracket and configured to supply an external voltage, since Kuroda teaches an iron bracket acts as a magnetic shield and the flexible printed circuit board supplies driving current to the coils and reduces size in the vertical direction (c.4:24-25; c.9:8-12; c.3:37-54; c.9:34-36).  
Regarding the second difference, Mao ‘412 teaches a horizontal linear vibrating motor (vibration motor) 100 comprising a spring (elastic connector) 108 with a U-shape structure formed by “identical” first and second spring pieces (not numbered) and a third spring piece (not numbered) connecting the first spring piece with the second spring piece (Figs.1-2), wherein the third spring piece includes an inner damper (damping element) 111 on an inner side thereof, in an accommodation space, the inner damper abutting on weight (mass block) 103 to provide damping in the horizontal (x) direction and avoid noise (c.2:49-53; c.3:5-18; Fig.2). 

    PNG
    media_image5.png
    278
    539
    media_image5.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify and provide the third spring piece of Mao ‘894 and Kuroda with an inner damper on an inner side thereof, the inner damper abutting on the weight, since Mao ‘412 teaches this would have provided the horizontal linear vibrating motor with damping in the horizontal direction. 
Further regarding the second difference, Xu teaches a horizontal linear vibrating motor
(linear vibrator) 100 comprising a spring (elastic member) 60 with a U-shape structure formed by “identical” first and second spring pieces (arms) 61 & 62 and a third spring piece 63 connecting the first spring piece with the second spring piece (Figs.1&3), wherein the third spring piece includes an outer damper 70 on an outer side thereof, the outer damper 70 abutting on the case (cover) 11, to provide a vibrator capable of avoiding striking noises (c.1:34-36; c.2:29-31; Fig.3). 

    PNG
    media_image6.png
    386
    526
    media_image6.png
    Greyscale

Thus, it would have been further obvious before the effective filing date to modify the third spring piece of Mao ‘894 and Kuroda with an outer damper on an outer side thereof, the outer damper abutting the case, since Xu teaches this would have provided the horizontal linear vibrating motor capable of avoiding striking noises.
	Regarding claim 2, in Mao ‘894 the first and second elastic connectors 108 & 109 are “bilaterally symmetrical” about either the X- or Y-axis (Fig.2). Mao ‘412 (Fig.2) & Xu (Fig.3) also teach this feature.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mao ‘894, Kuroda, Mao ‘412 & Xu as applied to claim 1, further in view of Miyamoto et al. (US Pat.Pub.2011/ 0204732).
The combination of Mao ‘894, Kuroda, Mao ‘412 & Xu substantially teaches the invention but does not further teach the bracket and case are each made of a magnetic material.
But, Miyamoto teaches a linear vibrating motor including a case 310 comprising a magnetic material such as iron, for example, to function as a magnetic shield for inhibiting magnetism generated from the movable magnet portion 120 from leaking outward (¶[0079]; Fig.9).
Thus, it would have been obvious before the effective filing date to make the bracket and case of the linear vibration motor of Mao ‘894, Kuroda, Mao ‘412 & Xu from a magnetic material such as iron since Miyamoto teaches this material would have functioned in a linear vibration motor as a magnetic shield for inhibiting magnetism generated from the movable magnet portion.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground of rejection  In particular, it is noted that applicant does not clarify in what sense Fig.1 of the application teaches “identical first and second spring pieces 710 and 720” (Response, p.9) in the context of the teaching in ¶[0036]-¶[0037] that “the10 first spring piece 710 is bent at a predetermined angle α toward the weight 500…The angle α may be set to 5° or more…” (Fig.3).  Also, it is noted that Mao ‘412 & Xu read on addition to claim 1 of the third spring piece including an inner damper on an inner side thereof, the inner damper abutting on the weight, and an outer damper on an outer side thereof, and the outer damper abutting on the case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BURTON S MULLINS/Primary Examiner, Art Unit 2832